DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on May 18, 2020.
Applicant’s amendments to claims 1, 3-5, 9, 11-13 and 15 have been acknowledged.
The applicant’s amendments to independent claims 1 and 9 necessitated the new grounds of rejection set forth in this office action under 35 USC § 103 in view of Smith et al. (US20150157294A1).
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provision Application No. 62273667, filed 12/31/2015, is acknowledged.
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2016/082045, filed 12/21/2016, is acknowledged.
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 15167457, filed on 2/25/2016 acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20140148701 A1), and further in view of Vilkomerson (US 4407294 A) and Smith et al. (US 20150157294 A1).
Regarding Claim 1, Yao et al. hereinafter Yao discloses a ultrasound system for providing images of an area of interest (Fig.12) comprising:
an acoustic probe (Fig.1) having:  
a substrate having first and second principal surfaces (Para [0031] – the array includes a rear surface member which is interpreted as the substrate the rear surface is connected to the array which is a convex surface therefore the rear surface member would have a front and back surface), and further having at least one device insertion port (Figs. 2A and 2B – hole portion (17)) comprising an opening passing through the substrate from the first principal surface to the second principal surface (Fig. 2A – openings (14a) and (14b) openings are on opposite ends of the probe passing through the array therefore passing through the substrate), said opening suitable for insertion of an interventional device (Fig. 3 shows a puncture needle passing through the opening), and
an array of acoustic transducer elements supported by the substrate and defining an active area of the substrate (Figs. 2A and 2B, Para [0031] – “the convex transducer array 15 a includes an acoustic lens, an acoustic matching layer, Flexible Printed Circuits (FPCs), piezoelectric transducer elements, and a rear surface member (a backing member)”, “the piezoelectric transducer elements generate ultrasound waves, receive reflected waves from the subject, and generate reception signals” therefore the transducer elements define an active area), said array disposed around the at least one device insertion port (Figs. 2A and 2B show the arrays (15a and 15b) disposed around the insertion port (14b, 17)); and
an acoustic imaging machine (Fig.12) connected to the acoustic probe (Fig. 12 – apparatus main body (100) connected to ultrasound probe (1)) and configured to:
providing transmit signals to the selection of the acoustic transducer elements to cause the selection of acoustic transducer elements to transmit an acoustic probe signal to the area of interest (Para. [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the transmitting and ; and
recording a feedback signal of the transmit signals from an acoustic receiver (Para. [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the transmitting and receiving unit is changing the number of elements and also receiving signals from those elements of an area of interest);
the interventional device passed through the device insertion port into the area of interest (Fig.3, disclosure is directed to a diagnostic ultrasound apparatus therefore the imaging and device insertion would be focused on an area of interest);
Conversely Yao does not teach perform a calibration of the acoustic probe to obtain acoustic images of the area of interest, wherein the calibration comprises: 
systematically varying a selection of the acoustic transducer elements through a plurality of predefined selections of the acoustic transducer elements, and, for each selection of the plurality of predefined selections: 
[…] provided at a distal end of the interventional device […]; 
evaluating the recorded feedback signals using a metric for assessing a focal point quality of the acoustic probe signals transmitted to the acoustic receiver; and 2U.S. Application No. 16/066,082Docket No. 2015P01738WOUS / 44755.2167US01 
identifying, based on the evaluation of the recorded feedback signals, a preferred selection of the acoustic transducer elements from among the plurality of predefined selections; 
transmit, based on the calibration, further signals to the preferred selection of the acoustic transducer elements to cause the preferred selection of acoustic transducer elements to transmit a further acoustic probe signal to the area of interest; and 
produce the acoustic images of the area of interest from acoustic echoes received by the acoustic probe from the area of interest in response to said further acoustic probe signal.	
However Smith et al. hereinafter Smith discloses perform a calibration of the acoustic probe to obtain acoustic images of the area of interest (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)”, Para [0109] – “In another embodiment, a controller in the MAUI electronics 140 can be configured to automatically select the size of the group of receiver elements used for receiver group R1 by determining the best signal to noise ratio while still in phase”, therefore the probe is being calibrated to determine the optimum aperture size), wherein the calibration comprises:
systematically varying a selection of the acoustic transducer elements through a plurality of predefined selections of the acoustic transducer elements (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)”), and, for each selection of the plurality of predefined selections: 
evaluating the recorded feedback signals using a metric for assessing a focal point quality of the acoustic probe signals transmitted to the acoustic receiver (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)”, Para [0109] – “In another embodiment, a controller in the MAUI electronics 140 can be configured to automatically select the size of the group of receiver elements used for receiver group R1 by determining the best signal to noise ratio while still in phase”, therefore the recorded feedback signals are evaluated based on image quality of the focal point of each aperture size); and 2U.S. Application No. 16/066,082Docket No. 2015P01738WOUS / 44755.2167US01 
identifying, based on the evaluation of the recorded feedback signals, a preferred selection of the acoustic transducer elements from among the plurality of predefined selections (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)”); 
transmit, based on the calibration, further signals to the preferred selection of the acoustic transducer elements to cause the preferred selection of acoustic transducer elements to transmit a further acoustic probe signal to the area of interest (Para [0072] – “In some embodiments, the ultrasound imaging system may be configured to allow for manual or automatic control of view angle, beam width and aperture size. This feature can be very advantageous when attempting to image tissue obscured by gas, bone or other ultrasound-opaque structures (e.g., vertebrae, joints, peripheral vasculature, organs located inside the thoracic cavity, etc.)”, therefore it is interpreted that to have the advantageous affect signals would be transmitted to the preferred selection of transducer elements to form an unobstructed image); and 
produce the acoustic images of the area of interest from acoustic echoes received by the acoustic probe from the area of interest in response to said further acoustic probe signal (Para [0072] – “In some embodiments, the ultrasound imaging system may be configured to allow for manual or automatic control of view angle, beam width and aperture size. This feature can be very advantageous when attempting to image tissue obscured by gas, bone or other ultrasound-opaque structures (e.g., vertebrae, joints, peripheral vasculature, organs located inside the thoracic cavity, etc.)”, therefore it is interpreted that to have the advantageous affect signals would be transmitted to the preferred selection of transducer elements to form an unobstructed image). 
Yao and Smith are both analogous arts considering they are both in the field of using ultrasound imaging to view an interventional device.

As stated above Yao teaches recording a feedback signal of the transmit signals from an acoustic receiver, Conversely Yao does not teach an acoustic receiver provided at a distal end of the interventional device
However Vilkomerson et al. hereinafter Vilkomerson discloses an acoustic receiver (Abstract – “Two additional detector-transducers are disposed at distinct locations on a probe, such as a biopsy needle, which is inserted into the body in the vicinity of the scan area. By determining the sequence of wave front arrivals at the detectors-transducers, the relative location of the probe with respect to the scan area is readily determined and indicated” therefore the detected sequence of wave front arrivals are recorded and used as a feedback signal to determine the relative location) provided at a distal end of the interventional device (Fig.1 – transducers (103) and (104) are provided at the distal end of the needle (101));
	Yao and Vilkomerson are both analogous arts considering they are both in the field of using ultrasound imaging to view an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the interventional device with an acoustic receiver of Vilkomerson to achieve the same results. One would have motivation to combine because the “improvement aids in positioning a probe within the scan plane by providing directional information to the user concerning the relative scan-plane and probe locations.” (Col.2, lines 34-37).
Regarding Claim 3, Yao, Smith and Vilkomerson disclose all the elements of the claimed invention as cited in claim 1.
Conversely Yao does not teach wherein each selection of the plurality of predefined selections defines a different respective active aperture of the acoustic probe, wherein at least one of a location of the respective active aperture or a size of the respective active aperture varies between the plurality of predefined selections.
However Smith discloses wherein each selection of the plurality of predefined selections defines a different respective active aperture of the acoustic probe (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)”), wherein at least one of a location of the respective active aperture or a size of the respective active aperture varies between the plurality of predefined selections (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)”, Para [0072] – “In some embodiments, the ultrasound imaging system may be configured to allow for manual or automatic control of view angle, beam width and aperture size…With a shaped probe placed over the region of interest, the sonographer may control view angle of the target. Once the desired view angle is selected, the sonographer may electronically control aperture width in order to achieve the best resolution at the desired depth”, both view angle and aperture size can be automatically controlled therefore it is interpreted the view angle is automatically determined similarly to the aperture size by rapidly trying different view angles, based on Fig. 4A it is interpreted the view angle is both the position of the aperture and the beam steering angle as shown in Fig. 4A reproduce below the reflector 321 is not in the center of the volume therefore the beams from the selected transducers from the transmit apertures T1-TN would need to be steered).

    PNG
    media_image1.png
    642
    636
    media_image1.png
    Greyscale

Yao and Smith are both analogous arts considering they are both in the field of using ultrasound imaging to view an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the calibration of Smith to achieve the same results. One would have motivation to combine because the “This feature can be very advantageous when attempting to image tissue obscured by gas, bone or other ultrasound-opaque structures (e.g., vertebrae, joints, peripheral vasculature, organs located inside the thoracic cavity, etc.)” (Para [0072]).
Regarding Claim 4, Yao, Smith and Vilkomerson disclose all the elements of the claimed invention as cited in claims 1 and 3.
wherein the acoustic imaging machine is configured to systematically vary the selection of the acoustic transducer elements through the plurality of predefined selections by repeatedly: 
systematically varying a location of the active aperture having a defined size;and 
redefining the size of the active aperture based on a defined range of sizes for the acoustic aperture until each size in said defined range of sizes has been used.
However Smith discloses wherein the acoustic imaging machine is configured to systematically vary the selection of the acoustic transducer elements through the plurality of predefined selections (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content) by repeatedly: 
systematically varying a location of the active aperture having a defined size (Para [0120] – “However, with a dynamic multiple aperture ultrasound probe, the view angle of the probe can be adjusted to compensate for an obstruction in the field of view. For example, if the view created by T2 and R2 is obstructed by a bone or other obstruction 150, then the MAUI electronics 140 can automatically rotate that view angle over to T1 and R1, or alternatively to T3 and R3, until the region of interest is un-obscured”, as cited below the size is determined using the fixed location therefore it is interpreted the size is fixed while the view angle is adjusted); and
redefining the size of the active aperture based on a defined range of sizes for the acoustic aperture until each size in said defined range of sizes has been used (Para [0121] – “Thus, in some embodiments, as a total aperture size is adjusted, both transmit and receive apertures may be electronically moved at the same rate outward or inward from the fixed view angle center so as to maintain the original view angle”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the calibration of Smith to achieve the same results. One would have motivation to combine because the “This feature can be very advantageous when attempting to image tissue obscured by gas, bone or other ultrasound-opaque structures (e.g., vertebrae, joints, peripheral vasculature, organs located inside the thoracic cavity, etc.)” (Para [0072]).
Regarding Claim 5, Yao, Smith and Vilkomerson disclose all the elements of the claimed invention as cited in claims 1 and 2.
Conversely Yao does not teach wherein the acoustic imaging machine is further configured to systematically vary a beam steering angle for each selection of the of the acoustic transducer elements through the plurality of predefined selections during the systematic variation of the selection of the acoustic transducer elements.
However Smith discloses wherein the acoustic imaging machine is further configured to systematically vary a beam steering angle for each selection of the of the acoustic transducer elements through the plurality of predefined selections during the systematic variation of the selection of the acoustic transducer elements (Para [0072] – “In some embodiments, the ultrasound imaging system may be configured to allow for manual or automatic control of view angle, beam width and aperture size…With a shaped probe placed over the region of interest, the sonographer may control view angle of the target. Once the desired view angle is selected, the sonographer may electronically control aperture width in order to achieve the best resolution at the desired depth”, both view angle and aperture size can be automatically controlled therefore it is interpreted the view angle is automatically determined similarly to the aperture size by rapidly trying different view angles, based on Fig. 4A it is interpreted the view angle is both the position of the aperture and the beam steering angle .
Yao and Smith are both analogous arts considering they are both in the field of using ultrasound imaging to view an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the calibration of Smith to achieve the same results. One would have motivation to combine because the “This feature can be very advantageous when attempting to image tissue obscured by gas, bone or other ultrasound-opaque structures (e.g., vertebrae, joints, peripheral vasculature, organs located inside the thoracic cavity, etc.)” (Para [0072]).
Regarding Claim 6, Yao, Smith and Vilkomerson disclose all the elements of the claimed invention as cited in claim 1.
Conversely Yao does not teach the acoustic imaging machine is further configured to use the feedback signal from the acoustic receiver to register a location of the acoustic receiver with respect to the acoustic echoes received by the acoustic probe.
However Vilkomerson discloses the acoustic imaging machine is further configured to use the feedback signal from the acoustic receiver to register a location of the acoustic receiver with respect to the acoustic echoes received by the acoustic probe (Abstract – “A first external scanning transducer images a selected scan area of body tissue by pulsing that area with ultrasonic waves. Two additional detector-transducers are disposed at distinct locations on a probe, such as a biopsy needle, which is inserted into the body in the vicinity of the scan area. By determining the sequence of wave front arrivals at the detectors-transducers, the relative location of the probe with respect to the scan area is readily determined and indicated” therefore a location of the acoustic receiver is registered).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the interventional device with an acoustic 
Regarding Claim 9, Yao discloses a method for providing images of an area of interest (Fig.12, paragraphs [0075]-[0092] describe the function of each element of the ultrasound diagnostic apparatus therefore explaining the method of providing images of an area of interest) comprising:
	providing an acoustic probe (Fig. 1, Fig. 12 – ultrasound probe (1)) comprising a substrate configured to be applied to the skin of a subject (Para [0031] – the array of the probe includes a rear surface member which is interpreted as the substrate, the rear surface is connected to the array therefore the substrate is to be applied to the subject when the probe is applied to the subject), the substrate having first and second principal surfaces (Para [0031] – the array includes a rear surface member which is interpreted as the substrate, the rear surface is connected to the array which has a convex surface therefore the rear surface member would have a front and back surface) and further having at least one device insertion port (Figs. 2A and 2B – hole portion (17)) comprising an opening passing through the substrate from the first principal surface to the second principal surface (Fig. 2A – openings (14a) and (14b) openings are on opposite ends of the probe passing through the array therefore passing through the substrate), and an array of acoustic transducer elements supported by the substrate (Figs. 2A and 2B, Para [0031] – “the convex transducer array 15 a includes an acoustic lens, an acoustic matching layer, Flexible Printed Circuits (FPCs), piezoelectric transducer elements, and a rear surface member (a backing member)” the rear surface member is interpreted as the substrate) and disposed around the at least one device insertion port (Figs. 2A and 2B show the arrays (15a and 15b) disposed around the insertion port (14b, 17));
providing transmit signals to the selection of the acoustic transducer elements to cause the selection of acoustic transducer elements to transmit an acoustic probe signal to the area of interest ; and
recording a feedback signal of the transmit signals from an acoustic receiver (Para. [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the transmitting and receiving unit is changing the number of elements and also receiving signals from those elements of an area of interest);
an interventional device passed through the device insertion port into the area of interest; (Fig.3, disclosure is directed to a diagnostic ultrasound apparatus therefore the imaging and device insertion would be focused on an area of interest);
Conversely Yao does not teach Conversely Yao does not teach performing a calibration of the acoustic probe to obtain acoustic images of the area of interest, wherein the calibration comprises: 
systematically varying a selection of the acoustic transducer elements through a plurality of predefined selections of the acoustic transducer elements, and, for each selection of the plurality of predefined selections: 
[…] provided at a distal end of the interventional device […]; 
evaluating the recorded feedback signals using a metric for assessing a focal point quality of the acoustic probe signals transmitted to the acoustic receiver; 2U.S. Application No. 16/066,082Docket No. 2015P01738WOUS / 44755.2167US01
identifying, based on the evaluation of the recorded feedback signals, a preferred selection of the acoustic transducer elements from among the plurality of predefined selections; and
transmitting, based on the calibration, further signals to the preferred selection of the acoustic transducer elements to cause the preferred selection of acoustic transducer elements to transmit a further acoustic probe signal to the area of interest; and 
producing the acoustic images of the area of interest from acoustic echoes received by the acoustic probe from the area of interest in response to said further acoustic probe signal.	
However Smith et al. hereinafter Smith discloses performing a calibration of the acoustic probe to obtain acoustic images of the area of interest (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)”, Para [0109] – “In another embodiment, a controller in the MAUI electronics 140 can be configured to automatically select the size of the group of receiver elements used for receiver group R1 by determining the best signal to noise ratio while still in phase”, therefore the probe is being calibrated to determine the optimum aperture size), wherein the calibration comprises:
systematically varying a selection of the acoustic transducer elements through a plurality of predefined selections of the acoustic transducer elements (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)”), and, for each selection of the plurality of predefined selections: 
evaluating the recorded feedback signals using a metric for assessing a focal point quality of the acoustic probe signals transmitted to the acoustic receiver (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)”, Para [0109] – “In another embodiment, a controller in the MAUI electronics 140 can be configured to automatically select the size of the group of receiver elements used for ;
identifying, based on the evaluation of the recorded feedback signals, a preferred selection of the acoustic transducer elements from among the plurality of predefined selections (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)”); and
transmitting, based on the calibration, further signals to the preferred selection of the acoustic transducer elements to cause the preferred selection of acoustic transducer elements to transmit a further acoustic probe signal to the area of interest (Para [0072] – “In some embodiments, the ultrasound imaging system may be configured to allow for manual or automatic control of view angle, beam width and aperture size. This feature can be very advantageous when attempting to image tissue obscured by gas, bone or other ultrasound-opaque structures (e.g., vertebrae, joints, peripheral vasculature, organs located inside the thoracic cavity, etc.)”, therefore it is interpreted that to have the advantageous affect signals would be transmitted to the preferred selection of transducer elements to form an unobstructed image); and 
producing the acoustic images of the area of interest from acoustic echoes received by the acoustic probe from the area of interest in response to said further acoustic probe signal (Para [0072] – “In some embodiments, the ultrasound imaging system may be configured to allow for manual or automatic control of view angle, beam width and aperture size. This feature can be very advantageous when attempting to image tissue obscured by gas, bone or other ultrasound-opaque structures (e.g., vertebrae, joints, peripheral vasculature, organs located inside the thoracic cavity, etc.)”, therefore it is interpreted that to have the advantageous affect signals would be transmitted to the preferred selection of transducer elements to form an unobstructed image).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the calibration of Smith to achieve the same results. One would have motivation to combine because the “This feature can be very advantageous when attempting to image tissue obscured by gas, bone or other ultrasound-opaque structures (e.g., vertebrae, joints, peripheral vasculature, organs located inside the thoracic cavity, etc.)” (Para [0072]).
As stated above Yao teaches recording a feedback signal of the transmit signals from an acoustic receiver, Conversely Yao does not teach an acoustic receiver provided at a distal end of the interventional device
However Vilkomerson et al. hereinafter Vilkomerson discloses an acoustic receiver (Abstract – “Two additional detector-transducers are disposed at distinct locations on a probe, such as a biopsy needle, which is inserted into the body in the vicinity of the scan area. By determining the sequence of wave front arrivals at the detectors-transducers, the relative location of the probe with respect to the scan area is readily determined and indicated” therefore the detected sequence of wave front arrivals are recorded and used as a feedback signal to determine the relative location) provided at a distal end of the interventional device (Fig.1 – transducers (103) and (104) are provided at the distal end of the needle (101));
	Yao and Vilkomerson are both analogous arts considering they are both in the field of using ultrasound imaging to view an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the interventional device with an acoustic receiver of Vilkomerson to achieve the same results. One would have motivation to combine because 
Regarding Claim 11, Yao, Smith, and Vilkomerson disclose all the elements of the claimed invention as cited in claim 9.
Conversely Yao does not teach wherein each selection of the plurality of predefined selections defines a different respective active aperture of the acoustic probe, wherein at least one of a location of the respective active aperture or a size of the respective active aperture varies between the plurality of predefined selections.
However Smith discloses wherein each selection of the plurality of predefined selections defines a different respective active aperture of the acoustic probe (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)”), wherein at least one of a location of the respective active aperture or a size of the respective active aperture varies between the plurality of predefined selections (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)”, Para [0072] – “In some embodiments, the ultrasound imaging system may be configured to allow for manual or automatic control of view angle, beam width and aperture size…With a shaped probe placed over the region of interest, the sonographer may control view angle of the target. Once the desired view angle is selected, the sonographer may electronically control aperture width in order to achieve the best resolution at the desired depth”, both view angle and aperture size can be automatically controlled therefore it is interpreted the view angle is automatically determined similarly to the aperture size by rapidly trying different view angles, based on Fig. 4A it is interpreted the view angle is both the position of the aperture and the beam steering angle .
Yao and Smith are both analogous arts considering they are both in the field of using ultrasound imaging to view an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the calibration of Smith to achieve the same results. One would have motivation to combine because the “This feature can be very advantageous when attempting to image tissue obscured by gas, bone or other ultrasound-opaque structures (e.g., vertebrae, joints, peripheral vasculature, organs located inside the thoracic cavity, etc.)” (Para [0072]).
Regarding Claim 12, Yao, Smith, and Vilkomerson disclose all the elements of the claimed invention as cited in claim 9 and 11.
Conversely Yao does not teach wherein the acoustic imaging machine is configured to systematically vary the selection of the acoustic transducer elements through the plurality of predefined selections by repeatedly: 
systematically varying a location of the active aperture having a defined size;and 
redefining the size of the active aperture based on a defined range of sizes for the acoustic aperture until each size in said defined range of sizes has been used.
However Smith discloses wherein the acoustic imaging machine is configured to systematically vary the selection of the acoustic transducer elements through the plurality of predefined selections (Para [0108] – “In alternative embodiments, an optimum aperture size may be found automatically by programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content) by repeatedly: 
systematically varying a location of the active aperture having a defined size (Para [0120] – “However, with a dynamic multiple aperture ultrasound probe, the view angle of the probe can be ; and
redefining the size of the active aperture based on a defined range of sizes for the acoustic aperture until each size in said defined range of sizes has been used (Para [0121] – “Thus, in some embodiments, as a total aperture size is adjusted, both transmit and receive apertures may be electronically moved at the same rate outward or inward from the fixed view angle center so as to maintain the original view angle”).
Yao and Smith are both analogous arts considering they are both in the field of using ultrasound imaging to view an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the calibration of Smith to achieve the same results. One would have motivation to combine because the “This feature can be very advantageous when attempting to image tissue obscured by gas, bone or other ultrasound-opaque structures (e.g., vertebrae, joints, peripheral vasculature, organs located inside the thoracic cavity, etc.)” (Para [0072]).
	Regarding Claim 13, Yao, Smith, and Vilkomerson disclose all the elements of the claimed invention as cited in claim 9.
	Conversely Yao does not teach further comprising systematically varying a beam steering angle for each selection of the of the acoustic transducer elements through the plurality of predefined selections during the systematic variation of the selection of the acoustic transducer elements.
further comprising systematically varying a beam steering angle for each selection of the of the acoustic transducer elements through the plurality of predefined selections during the systematic variation of the selection of the acoustic transducer elements (Para [0072] – “In some embodiments, the ultrasound imaging system may be configured to allow for manual or automatic control of view angle, beam width and aperture size…With a shaped probe placed over the region of interest, the sonographer may control view angle of the target. Once the desired view angle is selected, the sonographer may electronically control aperture width in order to achieve the best resolution at the desired depth”, both view angle and aperture size can be automatically controlled therefore it is interpreted the view angle is automatically determined similarly to the aperture size by rapidly trying different view angles, based on Fig. 4A it is interpreted the view angle is both the position of the aperture and the beam steering angle as shown in Fig. 4A reproduce below the reflector 321 is not in the center of the volume therefore the beams from the selected transducers from the transmit apertures T1-TN would need to be steered).
Yao and Smith are both analogous arts considering they are both in the field of using ultrasound imaging to view an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the calibration of Smith to achieve the same results. One would have motivation to combine because the “This feature can be very advantageous when attempting to image tissue obscured by gas, bone or other ultrasound-opaque structures (e.g., vertebrae, joints, peripheral vasculature, organs located inside the thoracic cavity, etc.)” (Para [0072]).
Regarding Claim 15, Yao, Smith, and Vilkomerson disclose all the elements of the claimed invention as cited in claim 9.
Conversely Yao does not teach further comprising repeating the calibration in response to a change in position of the interventional device within the area of interest
to a change in position of the interventional device within the area of interest (Abstract – “Two additional detector-transducers are disposed at distinct locations on a probe, such as a biopsy needle, which is inserted into the body in the vicinity of the scan area. By determining the sequence of wave front arrivals at the detectors-transducers, the relative location of the probe with respect to the scan area is readily determined and indicated” therefore the detected sequence of wave front arrivals are recorded and used as a feedback signal to determine the relative location and therefore determining a change in position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the interventional device with an acoustic receiver of Vilkomerson to achieve the same results. One would have motivation to combine because the “improvement aids in positioning a probe within the scan plane by providing directional information to the user concerning the relative scan-plane and probe locations.” (Col.2, lines 34-37).
As stated above Vilkomerson teaches a change in position of the interventional device within the area of interest, Conversely Yao and Vilkomerson do not teach further comprising repeating the calibration in response to a change in position of the interventional device within the area of interest
However Smith discloses performing the calibration step in Para [0108] “programming the control electronics to rapidly try several array sizes and pick the one yielding best image acuity (e.g., sharpness, high frequency content)” and in Para [0109] “automatically select the size of the group of receiver elements used for receiver group R1 by determining the best signal to noise ratio while still in phase”.  
The movement of the interventional device within the region of interest of Vilkomerson would at least change the signal to noise ratio between the previous frame and the acquired frame therefore it would be obvious for one with ordinary skill in the art to preform another calibration to in order to optimize the aperture for the best signal to noise ratio. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the calibration of Smith to achieve the same results. One would have motivation to combine because the “This feature can be very advantageous when attempting to image tissue obscured by gas, bone or other ultrasound-opaque structures (e.g., vertebrae, joints, peripheral vasculature, organs located inside the thoracic cavity, etc.)” (Para [0072]).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20140148701 A1), in view of Smith et al. (US 20150157294 A1), Vilkomerson (US 4407294 A), and further in view of Konofagou et al. (US 20150065871 A1).
Regarding Claim 7, Yao, Smith, and Vilkomerson disclose all the elements of the claimed invention as cited in claims 1 and 6. 
Conversely Yao does not teach the registered location of the acoustic receiver.
However Vilkomerson teaches the registered location of the acoustic receiver (Abstract – “A first external scanning transducer images a selected scan area of body tissue by pulsing that area with ultrasonic waves. Two additional detector-transducers are disposed at distinct locations on a probe, such as a biopsy needle, which is inserted into the body in the vicinity of the scan area. By determining the sequence of wave front arrivals at the detectors-transducers, the relative location of the probe with respect to the scan area is readily determined and indicated” therefore a location of the acoustic receiver is registered).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the interventional device with an acoustic receiver of Vilkomerson to achieve the same results. One would have motivation to combine because 
Yao does not teach the acoustic imaging machine further comprises a processor arranged to mitigate aberration artifacts in the acoustic images based on the registered location of the acoustic receiver.
However Konofagou et al. hereinafter Konofagou discloses the acoustic imaging machine further comprises a processor arranged to mitigate aberration artifacts in the acoustic images based on the registered location of the acoustic receiver (Para [0069] – “Three potential factors for error include: errors due to deviation of the geometric focus from the intended target (geometric errors), errors due to the analysis of the focal position (analysis errors), and errors due to deviation of actual ultrasound focus from the geometric focus (ultrasound aberration errors)” therefore when the apparatus from Vilkomerson registers the location of the interventional devise the ultrasound aberration errors are reduced).
Yao and Konofagou are both analogous arts considering they are both in the field of diagnostic ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teaching of aberration errors of Konofagou to achieve the same results. One would have motivation to combine “to further reduce the targeting error” (Para [0069]).
Regarding Claim 14, Yao, Smith, and Vilkomerson disclose all the elements of the claimed invention as cited in claim 9. 
Conversely Yao does not teach using the feedback signal from the acoustic receiver to register a location of the acoustic receiver with respect to the acoustic echoes received by the acoustic probe; and
using the feedback signal from the acoustic receiver to register a location of the acoustic receiver with respect to the acoustic echoes received by the acoustic probe (Abstract – “A first external scanning transducer images a selected scan area of body tissue by pulsing that area with ultrasonic waves. Two additional detector-transducers are disposed at distinct locations on a probe, such as a biopsy needle, which is inserted into the body in the vicinity of the scan area. By determining the sequence of wave front arrivals at the detectors-transducers, the relative location of the probe with respect to the scan area is readily determined and indicated” therefore a location of the acoustic receiver is registered); and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the interventional device with an acoustic receiver of Vilkomerson to achieve the same results. One would have motivation to combine because the “improvement aids in positioning a probe within the scan plane by providing directional information to the user concerning the relative scan-plane and probe locations.” (Col.2, lines 34-37).
Conversely Yao does not teach using the registration of the location of the acoustic receiver with respect to the acoustic echoes to mitigate aberration artifacts in the acoustic images.
However Konofagou discloses using the registration of the location of the acoustic receiver with respect to the acoustic echoes to mitigate aberration artifacts in the acoustic images (Para [0069] – “Three potential factors for error include: errors due to deviation of the geometric focus from the intended target (geometric errors), errors due to the analysis of the focal position (analysis errors), and errors due to deviation of actual ultrasound focus from the geometric focus (ultrasound aberration errors)” therefore when the apparatus from Vilkomerson registers the location of the interventional devise the ultrasound aberration errors are reduced).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teaching of aberration errors of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20140148701 A1), in view of Smith et al. (US 20150157294 A1), Vilkomerson (US 4407294 A), and further in view of Iinuma (US 5448997).
Regarding Claim 8, Yao, Vilkomerson, and Park disclose all the elements of the claimed invention as cited in claim 1. 
Conversely Yao does not teach the substrate has a shape of a concave disc, and wherein the active area of the substrate defined by the array of acoustic transducer elements has a diameter of at least 12 cm.
However Iinuma teaches the substrate has a shape of a concave disc (Fig.3, Fig.7 (10) – transducer is a concave disk), and wherein the active area of the substrate defined by the array of acoustic transducer elements has a diameter of at least 12 cm (Col.1 lines 34-35 – transducer having a diameter of 30 to 40cm).
Yao and Iinuma are both analogous arts considering they are both in the field of ultrasound transducers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the concave transducer of Iinuma to achieve the same results. One would have motivation to combine so that “the wave has a relatively large sectional plane near a body surface, and is gradually focused on one point” (Col.1 lines 51-53).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US20160074016A1) discloses an ultrasound system that changes which transducer elements are activated when focal points are shifted
Belevich et al. (US20140043933A1) discloses a method for calibrating a multiple aperture ultrasound probe

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.C.L./Examiner, Art Unit 3793          

                   /SERKAN AKAR/      Acting Supervisory Patent Examiner of Art Unit 3793